 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ERIC D. DONALDSON,                      )   Case No. EDCV 15-1932 RGK(JC)
                                              )
12                          Petitioner,       )   (PROPOSED)
                                              )
13                   v.                       )   ORDER ACCEPTING FINDINGS,
                                              )   CONCLUSIONS, AND
14                                            )   RECOMMENDATIONS OF
      M.E. SPEARMAN,                          )   UNITED STATES MAGISTRATE
15                                            )   JUDGE
                                              )
16                     Respondent.            )
     ________________________________
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19 Habeas Corpus (“Petition”), the Motion to Amend/Supplement the Petition
20 (“Motion to Supplement”), and all of the records and submissions by the parties
21 herein, including the September 19, 2018 Superseding Report and
22 Recommendation of United States Magistrate Judge (“Superseding Report and
23 Recommendation”) and pleadings referenced therein. The Court approves and
24 accepts the Superseding Report and Recommendation.
25         IT IS HEREBY ORDERED that (1) the Motion to Supplement is denied;
26 (2) petitioner’s requests for the appointment of counsel, discovery, and an
27 evidentiary hearing are denied; (3) the Petition is denied and this action is
28 dismissed with prejudice because petitioner’s claims (and proposed additional
 1 claims in the Motion to Supplement) are time-barred and without merit; and
 2 (4) Judgment shall be entered accordingly.
 3        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 4 the Judgment herein on petitioner and counsel for respondent.
 5        IT IS SO ORDERED.
 6
 7        DATED: November 7, 2018
 8
 9                                 ________________________________________
10                                 HONORABLE R. GARY KLAUSNER
                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
